i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00149-CR

                                         Alfonso G. TAPIA,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1999-CR-4006
                            Honorable Raymond Angelini, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 10, 2008

AFFIRMED

           Defendant Alfonso G. Tapia pled no contest to indecency with a child and was placed on

deferred adjudication. Subsequently, the State filed a motion to enter adjudication of guilt and

revoke community supervision. After a hearing on the motion, the trial court revoked defendant’s

community supervision and sentenced defendant to twenty years’ confinement. On appeal,

defendant complains the trial court abused its discretion because the evidence was legally insufficient
                                                                                        04-08-00149-CR

to support the trial court’s findings that he violated conditions of his community supervision. We

affirm.

                                            DISCUSSION

          In his sole issue on appeal, defendant argues that because the State failed to introduce into

evidence the terms and conditions of his probation, the evidence is legally insufficient to support the

trial court’s findings that he violated conditions of his community supervision. In a hearing on a

motion to revoke community supervision, the State bears the burden to prove its allegations by a

preponderance of the evidence. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). An

appellate court reviews the trial court’s judgment revoking community supervision under an abuse

of discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). A probation

revocation hearing is an extension of the original sentencing portion of the defendant’s trial, which

reflects the continuing nature of the trial court’s jurisdiction. Cobb, 851 S.W.2d at 874. “Therefore,

in sufficiency of the evidence challenges in probation revocation cases, as long as the judgment and

order of probation appear in the record on appeal, the State is not required to introduce the

documents into evidence.” Id.

          Defendant was a registered sex offender who was placed on deferred adjudication for

indecency with a child. Condition 39(H) of defendant’s conditions of community supervision states,

“Do not enter the premises . . . at any place or activity where minor children under the age of

seventeen (17) are gathered or known to congregate . . . .” Condition 39(I) states, “[Defendant] shall

have no direct contact with or enter onto the premises where the victim or any minor children . . .

are present.” The trial court found that defendant violated Conditions 39(H) and 39(I) of his

community supervision. An instrument bearing the heading “TERMS AND CONDITIONS OF

COMMUNITY SUPERVISION,” and also bearing defendant’s signature, was contained in the trial

                                                   -2-
                                                                                    04-08-00149-CR

court’s file of the case. The instrument contains conditions 39(H) and 39(I) as described in the

State’s motion to enter adjudication of guilt and revoke community supervision. Because the terms

of defendant’s community supervision were in the record, we conclude the trial court did not abuse

its discretion.

                                        CONCLUSION

        We overrule defendant’s issue on appeal and affirm the trial court’s judgment.



                                                     Sandee Bryan Marion, Justice

Do not publish




                                               -3-